        Case 4:20-cv-00397-BRW Document 21 Filed 09/29/20 Page 1 of 1




                     IN THE UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF ARKANSAS
                               CENTRAL DIVISION

BENJAMIN NEIL LAMBERT                                                       PETITIONER

                            CASE NO. 4:20-CV-397-BRW-BD

DEXTER PAYNE, Director,
Arkansas Division of Correction                                            RESPONDENT

                                      JUDGMENT

       Consistent with the Order that was entered on today, it is CONSIDERED, ORDERED,

and ADJUDGED that Benjamin Neil Lambert’s petition for writ of habeas corpus (Doc. No. 1)

is hereby DISMISSED WITH PREJUDICE.

       IT IS SO ORDERED this 29th day of September, 2020.



                                          Billy Roy Wilson_________________
                                          UNITED STATES DISTRICT JUDGE
